 



EXHIBIT 10.37

EPI Transition Agreement
between
UBS AG and Perot Systems Corporation

Table of Contents

 
I. Personnel
A. Initial Assignments
B. Assignments at Transition Date
C. Assignments after Transition Date
D. Hiring during Term
1. UBS’ Involvement
2. Perot Systems’ Involvement
3. Disputes
E. Restrictions on Transfers by Perot Systems
F. Assignment of Perot Systems Personnel during the Transition Period
G. Hiring at Expiration
H. Additional Procedural Requirements
I. Terms of Employment Offers
J. Retentions After Expiration Date
K. Other Hiring Restrictions
L. Indemnities
M. Subcontracting
II. Operations
A. Services
B. Security
C. Safeguarding SBC Data
D. Safeguarding PSC Data
E. Physical Security for Facilities
F. Disaster Recovery/Viruses
G. Third-Party Contracts
H. Data Protection
III. Finance
A. Annual Profit Amount
B. Revenues
1. Services
2. Revenue Forecasts, Bonuses, and Floors
C. Transition Bonus
D. Insurance
E. Existing Tax Assets
IV. Services
A. Services; Projects
B. Requirements; Final Right of Refusal
C. Non-Competition
V. Intellectual Property
A. SBC Systems

1



--------------------------------------------------------------------------------



 



 
B. Rights in Developed Systems
C. PSC Systems
D. Rights in Other Materials
E. No Effect on Other Licenses
VI. Relationship
A. Governance
B. Preferred Vendor
C. Relationships with Competitors of Other Party
D. No Further EPI Agreements
VII. Termination
A. General
B. Termination
C. Termination Assistance
VIII. Miscellaneous
A. Entire Agreement
B. Notices
C. Waiver
D. Survival
E. No Third-Party Beneficiaries
F. Indemnification Procedures
Schedule A            Definitions
Schedule B            Residual Perot Systems Account Team
Schedule C            Personnel on ITSM Project
Schedule D            Agreed Management Principles
Schedule E            Systems Developed and Owned by Perot Systems under the EPI
Table 1 Agreements Remaining in Effect Between Parties as of Effective Date

2



--------------------------------------------------------------------------------



 



Agreement

This EPI Transition Agreement (the “Agreement”) is made as of 15 September 2004
(the “Effective Date”), between UBS and Perot Systems to establish the terms and
conditions by which the parties will transition responsibility and authority
from Perot Systems to UBS between the Effective Date and 1 January 2005 (the
“Transition Date”) and thereafter through 1 January 2007 (the “Expiration Date”)
for the performance of Perot Systems’ services under the EPI Agreement and to
amend other agreements between the parties as necessary. These terms,
conditions, and amendments are set forth below.

Certain capitalized terms used in this Agreement are defined in Schedule A.
Capitalized terms not defined in Schedule A or otherwise defined in this
Agreement are defined in the Master Agreement, MOA, or EPI Agreement.

Except as otherwise stated in this Agreement, (i) the terms of other agreements
between the parties remain in effect, and (ii) the changes set forth in this
Agreement to such other agreements take effect on the Effective Date.

I. Personnel

A. Initial Assignments. On or before the Effective Date, UBS will notify Perot
Systems of its process for selecting personnel from the UBS Group and the PSC
Group for Tiers 1 and 2 of the ITI organization or the IB IT production
organization, being the personnel who will report directly (Tier 1) or
indirectly at one remove (Tier 2) to the head of ITI or IB IT production. On or
before the Transition Date, UBS will select such personnel with the advice and
counsel of Perot Systems’ Operational Manager and shall notify Perot Systems of
the selections.

B. Assignments at Transition Date. On the Transition Date, Perot Systems will
assign (subject to the terms of the Agreed Management Principles) the
responsibility to manage and direct the work (but not the responsibility to
administer the employment) of all Perot Systems Personnel who are then assigned
to performing Services under the EPI Agreement to teams designated and led by
production management of ITI or production management of IB, and UBS will accept
such responsibility. Notwithstanding the preceding sentence, Perot Systems shall
retain the sole responsibility to select, employ, manage, supervise, and
terminate Perot Systems Personnel in the roles set forth on Schedule B and UBS
shall pay Perot Systems the PSC Costs for such Perot Systems Personnel through
the Expiration Date or Wind-up Date as specified in Schedule B. The parties
anticipate that the roles listed on Schedule B may change by mutual agreement
from time to time.

C. Assignments after Transition Date. As to the Perot Systems Personnel who on
the Transition Date are assigned to the ITSM project and are listed on Schedule
C, as Schedule C may be amended by agreement up to the Transition Date, Perot
Systems will assign (subject to the terms of the Agreed Management Principles)
the responsibility to

3



--------------------------------------------------------------------------------



 



manage and direct the work (but not the responsibility to administer the
employment) of all of such Personnel to teams led by production management of
ITI and production management of IB when the ITSM project expires, and UBS will
accept such responsibility.

D. Hiring During Term.

1. UBS’ Involvement. After the Transition Date, Perot Systems will involve UBS
in the process for appointing Perot Systems Personnel excluding those in roles
listed on Schedule B in the following manner. When Perot Systems has decided to
nominate a candidate, it will notify the most junior UBS Personnel in the
management chain upwards from that candidate’s intended position. If Perot
Systems receives an automated out-of-office email response, it will notify the
next most senior person in the management chain. The UBS Personnel will have two
working days to decide whether UBS desires to interview the candidate first, and
no response will be deemed approval of the nomination. If the UBS Personnel
responds within two working days that UBS desires to interview the candidate,
UBS will have a further five days from that response to conduct the interview
and decide whether to approve the nomination, provided that such five-day period
shall be extended until Perot Systems makes the candidate available to UBS for
an interview. Failure to notify Perot Systems in writing (including email) of a
disapproval within such five-day period will be deemed approval. The above is
subject to the rights of UBS under Section 6 of the MOA with respect to the
Perot Systems Relationship and Operational Managers.

2. Perot Systems’ Involvement. Where one of Perot Systems Personnel is managing
a blended team of Perot Systems Personnel and UBS Personnel, he or she will have
rights similar to those described in Section I.D.1 above, and within the same
time frames, to approve or disapprove the nomination of a member of UBS
Personnel to the team.

3. Disagreements. If Perot Systems and UBS disagree on a nomination, the
question will be referred to the parties’ Operational Managers and, if they
cannot resolve the matter, to the dispute resolution process under Sections 7.2
and 7.3 of the MOA.

E. Restrictions on Transfers by Perot Systems. During the period from January 1,
2005, to September 30, 2006, Perot Systems will not, without the written consent
of UBS (which will not be unreasonably withheld or delayed), reassign within
Perot Systems or its Affiliates any Perot Systems Personnel if such reassignment
would: (i) violate Section 4.2(e) of the Master Agreement; or (ii) result in the
total number of Perot Systems Personnel who have been reassigned in a calendar
year to exceed any of the following thresholds: (A) 5% of Perot Systems
Personnel; (B) 30% of the Perot Systems Personnel at a given geographic location
(i.e., within a state within the United States, or within a country if outside
the United States; or (C) 30% of the Perot Systems Personnel in any one
discipline of IT (e.g., Sybase, UNIX administrator, desktop support, etc.). For
the purposes

4



--------------------------------------------------------------------------------



 



of calculating the thresholds, the number of Perot Systems Personnel under
clauses (A), (B) and (C) above shall be determined as at the beginning of each
calendar year. Any open positions created by reductions in Perot Systems
Personnel through terminations for performance or for misconduct or voluntary
resignations, or created by increased demand for resources by the UBS Group made
in accordance with Schedule F to the EPI Agreement, as amended by Section
III.B.2(g) of this Agreement, and remaining unfilled shall count against the
thresholds set forth in clauses (A), (B) and (C) above.

F. Assignment of Perot Systems Personnel

1. Perot Systems shall (on behalf of itself and other PSC Group members) comply
with any Law applicable to it that relates to the assignment of Perot Systems
Personnel to the UBS Group during the Transition Periods, including where
applicable the obtaining of relevant authorities or permits in relation to such
assignment and shall provide copies to UBS promptly and in any event within
14 days after the date of execution of this Agreement by the parties.

2. During the Transition Periods the parties mutually agree that Perot Systems
Personnel who are employees or contract personnel shall remain respectively as
employees and contract personnel of Perot Systems (or, if applicable, other
members of the PSC Group) notwithstanding their assignment to the UBS Group
during the Transition Periods and Perot Systems shall administer and continue to
pay their salaries, fees, allowances and to provide their benefits during the
Transition Periods.

3. During the Transition Periods Perot Systems and UBS shall comply with the
Agreed Management Principles in respect of the Perot Systems Personnel as set
out in Schedule D.

4. Perot Systems (on behalf of itself and other PSC Group members) shall during
the Transition Periods comply with any Obligation applicable to it in respect of
the Perot Systems Personnel and their appropriate representatives (including any
information and consultation requirements).

5. UBS (on behalf of itself and other UBS Group members) shall during the
Transition Periods comply with any Obligation applicable to it in respect of the
assignment to the UBS Group of Perot Systems Personnel as third party labor
(including any information and consultation requirements).

6. Perot Systems (on behalf of itself and other PSC Group members) shall not
between the Effective Date and the Expiration Date without the prior written
consent of UBS (such consent not to be unreasonably withheld or delayed)
materially alter the terms and conditions of employment or engagement (whether
contractual or non-contractual) of Perot Systems Personnel, including without
limitation the terms of any Severance Plan. This Section I.F.6 shall not apply
to

5



--------------------------------------------------------------------------------



 



alterations that are required by any Obligation or that apply to all or a
substantial proportion of Perot Systems’ employees.

7. Subject to applicable Law Perot Systems shall (on behalf of itself and other
PSC Group members), upon receipt of a reasonable written request from UBS for
information in respect of Perot Systems Personnel, use commercially reasonable
efforts to obtain from the Perot Systems Personnel any necessary consent under
any applicable Law in connection with the provision of personnel information to
UBS, and shall provide such information that is dependent on the obtaining of
individual employee consent within five working days after obtaining such
consent, and shall provide any other information to UBS within five working days
of the request being made.

8. UBS and Perot Systems agree that in Territories where Acquired Rights
Directive Law applies the date of transfer for the purposes of the Acquired
Rights Directive Law (where applicable) shall be 31 December 2006 or, if
earlier, the date on which the EPI Agreement terminates.

G. Hiring at Expiration.

1. The “UBS Offer Period” will run from August 31, 2006 through September 30,
2006. During the UBS Offer Period, one or more members of the UBS Group shall
make offers of employment (and of contract novation in the case of contract
personnel) to all Perot Systems Personnel then on the account, including such
Perot Systems Personnel who have been assigned to the account after the
Effective Date (subject to UBS’ approval under Section I.D.1 after the
Transition Date), who are not employed in roles listed on Schedule B, and may
make offers of employment or engagement to Perot Systems Personnel who are
employed or engaged in roles listed on Schedule B. Such offers shall take effect
as of the Expiration Date, except that any offers to Perot Systems Personnel
whose roles are designated with an asterisk on Schedule B shall take effect upon
completion of their responsibilities in that role but no later than the Wind-up
Date. UBS shall inform Perot Systems of the substance of each offer within three
days after sending the written offer letter to the Perot Systems Personnel and
shall notify Perot Systems promptly of each acceptance or rejection by a
recipient.

2. Except to the extent set forth in Section I.G.3, below, during the UBS Offer
Period, Perot Systems (on behalf of itself and other PSC Group members) shall
not make offers of employment or engagement to Perot Systems Personnel or
otherwise discuss potential roles, responsibilities or compensation with such
Perot Systems Personnel. Perot Systems will collaborate with UBS to maximize
acceptances of offers made by UBS Group members to Perot Systems Personnel,
subject to applicable law, and will not take any actions to impede or discourage
UBS Group members’ attempts to hire such Perot Systems Personnel. Perot Systems
shall cooperate in facilitating the UBS hiring process to the extent reasonably
practicable. In the case of Perot Systems Personnel who are contract

6



--------------------------------------------------------------------------------



 



personnel, Perot Systems (and the applicable PSC Entity) shall use all
commercially reasonable efforts to obtain any required consents and otherwise
cooperate in the transfer or assignment to UBS of the contractor agreement(s).

3. Notwithstanding Section I.G.2, on or before June 30, 2006, Perot Systems may
give UBS a list of Perot Systems Personnel whom Perot Systems (or the applicable
PSC Entity) wishes to retain as of June 30, 2006, subject to the same limits on
the quantity, location, and disciplines of such Perot Systems Personnel as those
in Section I.E above on reassignments except that open positions will not count
against the thresholds. Perot Systems (or the applicable PSC Entity) may make
offers to retain such Personnel during the UBS Offer Period (which may result in
such Perot Systems Personnel receiving simultaneous offers of employment or
engagement from members of the Perot Systems Group and UBS Group during the UBS
Offer Period). Successful redeployment of any Perot Systems Personnel under
Section I.H.1 below will not be deemed to constitute a transfer when calculating
the thresholds set out in Section I.E.

4. If the EPI Agreement terminates prior to January 1, 2007 for any reason, the
dates set forth in this Section I.G for employment offers shall be adjusted to
provide comparable offer periods (to the extent practicable) prior to the
effective date of termination of the EPI Agreement or, if impracticable, shall
be accelerated so as to compress the periods proportionally.

H. Additional Procedural Requirements

1. After September 1, 2006, UBS shall notify Perot Systems in writing within 5
working days if no offer of employment or engagement has been made to a member
of Perot Systems Personnel or if an offer of employment or engagement made in
accordance with Section I.G.1 above has been rejected within 5 working days of
receiving such rejection, and Perot Systems will use its reasonable endeavors
(taking into account its then current resourcing requirements) to redeploy the
relevant Perot Systems Personnel within the PSC Group prior to the Expiration
Date or (in the case of staff marked with an asterisk in Schedule B) prior to
the Wind-up Date. Where Perot Systems (or the applicable PSC Entity) does not
redeploy a member of Perot Systems Personnel it shall (subject to any applicable
Obligation) within five working days after receiving notice from UBS in
accordance with this Section I.H.1 give notice of termination of employment or
engagement to the member of Perot Systems Personnel, using reasonable endeavors
to achieve all such terminations by no later than December 15, 2006, or in the
case of Perot Systems Personnel marked with an asterisk on Schedule B, by the
Wind Up Date. If UBS does not give the required notice in accordance with this
Section I.H.1 Perot Systems (or the applicable PSC Entity) may give notice of
termination of employment or engagement to the relevant member of Perot Systems
Personnel in accordance with any applicable Obligation.

7



--------------------------------------------------------------------------------



 



2. In respect of Perot Systems Personnel who accept an offer of employment or an
engagement with any member of the UBS Group, Perot Systems (or the applicable
PSC Entity) will carry out any required termination of their Perot Systems
employment or engagement using reasonable endeavours (subject to any applicable
Obligation) to accomplish this by no later than December 31, 2006, or in the
case of Perot Systems Personnel marked with an asterisk on Schedule B, by the
Wind Up Date.

3. Perot Systems (on behalf of itself and other PSC Group members) shall use its
commercially reasonable efforts to procure that any member of Perot Systems
Personnel (i) whose employment or engagement is terminated in accordance with
Sections I.H.1 or I.H.2 above, and (ii) to whom a severance payment under the
terms of an applicable Severance Plan is made will execute a Settlement
Agreement as to such termination. Perot Systems shall not be required to offer
any payments in excess of any Obligation or under the Severance Plan as part of
its efforts unless UBS agrees in writing in advance to reimburse Perot Systems
for the payments.

I. Terms of Employment Offers. Any employment offers made by UBS (or other
members of the UBS Group) will be in accordance with this Article I and
otherwise in accordance with the applicable UBS Entity’s normal employment
policies. The applicable UBS Entity will offer each transitioned employee a
total salary and benefits package in monetary value that is substantially
comparable to or better than the total salary and benefits package received by
that employee prior to the transfer.

J. Retentions After Expiration Date. The parties contemplate that certain Perot
Systems Personnel will be required for account management and administration
services for some time after the Expiration Date. The roles of such personnel
are marked with an asterisk in Schedule B. As to such personnel who are
performing such roles up to the Wind-up Date, UBS will pay the PSC Costs of such
personnel in accordance with Schedule F of the EPI Agreement as though it were
still in effect.

K. Other Hiring Restrictions. Section 8.10(c) of the MOA is deleted.

L. Indemnities.

1. Perot Systems will defend, indemnify, and hold harmless the UBS Group against
all Liabilities in any of the Territories arising out of or in connection with:

1.1 the employment or engagement or termination of employment or engagement of
any PSC Group staff who have not been Perot Systems Personnel and whose claim is
not covered by a UBS indemnification obligation;

1.2 any failure by any member of the PSC Group prior to the Transition Date to
obtain any relevant authority or permit in any of

8



--------------------------------------------------------------------------------



 



the Territories in relation to the provision of Perot Systems Personnel to the
UBS Group prior to the Transition Periods and/or to maintain such authority or
permit during the Transition Periods;

1.3 any failure by any PSC Group member in the period prior to the Expiration
Date to comply with an Obligation applicable to it in any Territory relating to
Perot Systems Personnel or their appropriate representatives or to UBS
Personnel. In the case of Perot Systems Personnel whose roles are marked with an
asterisk in Schedule B the obligation set out in this section shall additionally
apply in the period prior to the Wind-up Date);

1.4 any breach by Perot Systems of Section I.F.6 of this Agreement; and

1.5 any act or omission (other than those addressed in Sections L.1.1.1. through
L.1.1.4 preceding) by any PSC Group member or any Perot Systems Personnel in
relation to any Perot Systems Personnel or any UBS Personnel in the period prior
to the Expiration Date (or in the case of Perot Systems Personnel listed in
Schedule B, in the period prior to the Wind-up Date), including without
limitation any failure to comply with the requirements of Sections I.H.1 to
I.H.3 above save where such act or omission was in accordance with the Agreed
Management Principles or otherwise done (or not done) at the request of or on
the instruction of any UBS Personnel whom the applicable PSC Entity or Perot
Systems Personnel reasonably believed was authorised by UBS to make such a
request or give such instruction.

2. UBS will defend, indemnify, and hold harmless the PSC Group against all
Liabilities in any of the Territories arising out of or in connection with:

2.1 any claim by Perot Systems Personnel directly related to the reorganization
of the management and team structures applicable to the provision of the
Services by UBS in the period prior to the Expiration Date, including any claim
of illegal discrimination, constructive termination, or unjust dismissal, save
as such claim may result from actions by the PSC Group which do not accord with
the Agreed Management Principles or this Agreement;

2.2 the terminations under Section I.H.1 and Section I.H.2 above, save where the
relevant member of the PSC Group has failed to comply with Section I.H.3 in
respect of the terminated member of Perot Systems Personnel. Notwithstanding the
above,

9



--------------------------------------------------------------------------------



 



UBS will not be obligated under this paragraph 2.2 to reimburse any member of
the PSC Group for payments due under any Severance Plan or otherwise in excess
of an Obligation for any Perot Systems Personnel who do not accept an offer of
employment or engagement extended by UBS or by Perot Systems or for any
Liability arising from any failure of the PSC Group to comply with an Obligation
in respect of a termination carried out pursuant to Sections I. H. 1 or I. H. 2;

2.3 any failure to make an offer of employment in accordance with this Agreement
or any claim that an offer of employment or a failure to offer employment by a
UBS Group member during the UBS Offer Period was a breach of a relevant
Obligation;

2.4 the employment or engagement or termination of employment or engagement by a
UBS Group member of any UBS Personnel;

2.5 the employment or engagement, or termination of employment or engagement, by
a UBS Group member of any Perot Systems Personnel who becomes employed or
engaged by UBS or any member of the UBS Group in accordance with this Agreement,
or in the case of Perot Systems Personnel who are employees, pursuant to
Acquired Rights Directive Law (if applicable), save where the relevant member of
the PSC Group fails to comply with the Agreed Management Principles and such
failure gives rise to the Liability;

2.6 any failure by any UBS Group member during the Transition Period to comply
with an Obligation applicable to it in any Territory relating to the assignment
to the UBS Group of any Perot Systems Personnel; and

2.7 any act or omission (other than those addressed in Sections L.2 2.1 through
L.2.2.6 preceding) by any UBS Group member or any UBS Personnel in relation to
any Perot Systems Personnel or any UBS Personnel during the Transition Periods,
save where such act or omission was in accordance with the Agreed Management
Principles or otherwise done (or not done) at the request of or on the
instruction of a member of the Perot Systems Account Leadership Team as
described in Schedule B.2..

M. Subcontracting. Perot Systems may subcontract its obligations to perform
Services under this Agreement and the EPI Agreement, other than to its
Affiliates, only in accordance with the following:

1. After the Effective Date, PSC Group members may neither enter into
subcontracts (which for purposes of this Agreement do not include agreements
with individual contract personnel) for, or in support of, portions of the
Services,

10



--------------------------------------------------------------------------------



 



nor amend or renew such subcontracts, without the prior written approval of UBS,
not to be unreasonably withheld or delayed. UBS shall have the right to revoke
its prior approval of a subcontractor upon 10 days’ written notice to Perot
Systems and direct Perot Systems to replace such subcontractor if the
subcontractor’s performance is materially deficient, good faith doubts exist
concerning the subcontractor’s ability to render future performance because of
changes in the subcontractor’s ownership, management, financial condition, or
otherwise, or there have been material misrepresentations by or concerning the
subcontractor, provided that if UBS directs Perot Systems to replace a
subcontractor whose subcontract is already in effect on the Effective Date, UBS
shall defend, indemnify, and hold harmless the PSC Group from any claims by such
subcontractor arising from or related to its replacement.

2. Perot Systems shall remain responsible for obligations, services and
functions performed by subcontractors to the same extent as if such obligations,
services and functions were performed by Perot Systems employees and for
purposes of this Agreement such work shall be deemed work performed by Perot
Systems. Perot Systems shall be UBS’s sole point of contact regarding the
Services, including with respect to payment. Perot Systems (on behalf of itself
and other PSC Group members)_shall not disclose UBS Confidential Information to
a subcontractor unless and until such subcontractor has agreed in writing to
protect the confidentiality of such Confidential Information in a manner
substantially equivalent to that required of Perot Systems under this Agreement.

II. Operations.

This Article II (“Operations”) takes effect on the Transition Date.

A. Services. Perot Systems warrants that the Perot Systems Personnel will have
appropriate skills and experience and will work diligently. Perot Systems also
warrants that it will promptly take reasonable steps to hire replacements (that
have appropriate skills and experience to perform the Services) for any of the
Perot Systems Personnel who resign or are terminated other than with the
approval of UBS and to hire personnel to fulfil UBS’ reasonable requirements
pursuant to the forecasting process in Schedule F of the EPI Agreement for
numbers and types of skills. The remedy for any breach of this warranty is
subject to the limitations on liability in the MOA and EPI Agreement. In
addition to the disclaimer of warranties in Section 10.8 of the MOA, commencing
on the Transition Date and for periods thereafter only, Perot Systems disclaims
all other warranties of its services under the EPI Agreement, express or
implied, and in particular disclaims any express warranty of performing in
accordance with particular service levels, metrics, or performance indicators;
provided, however, that the Performance Metrics in the EPI Agreement (including
application of the Penalty Pool and Reward Pool under Schedule G thereto) shall
continue to apply to calendar year 2004, with emphasis on performance on the
fourth calendar quarter of 2004.

B. Security Section 3.4 of the MOA is amended to state as follows:

11



--------------------------------------------------------------------------------



 



“Security Procedures.

“UBS is responsible for developing, maintaining, updating, and providing to
Perot Systems the Security Procedures. Perot Systems will promptly notify Perot
Systems Personnel of the Security Procedures as received from UBS. Perot Systems
will, and will cause Perot Systems Personnel identified in Schedule B.2 to,
comply, with respect to Services provided to UBS, with the Security Procedures
with which it has been provided by the applicable UBS AG Entity to the extent
that those Security Procedures are no more rigorous than similar security
procedures applicable to UBS; provided that Perot Systems will be liable only
for material breaches of such Security Procedures that shall have been
committed, or directed, by Perot Systems Personnel listed on Schedule B.2. Perot
Systems will: a) provide notice to UBS of any instances of non-compliance with
the Security Procedures by any Perot Systems Personnel that come to the
attention of any Perot Systems Personnel listed on Schedule B.2, as that
Schedule may be revised from time to time by mutual agreement; b) assist in
promptly resolving any violation of security procedures by Perot Systems
Personnel as directed by UBS; and c) remove from the account any Perot Systems
Personnel who shall have committed a material breach of such Security
Procedures. If relevant in such case, Perot Systems shall not be entitled to
reimbursement of any severance payments for such Perot Systems Personnel.”

C. Safeguarding SBC Data. Section 5.2 of the MOA is amended to state as follows:

“Safeguarding SBC Data. With respect to, and under the terms and conditions of,
each EPI Agreement, the applicable PSC Entity will instruct its employees and
contract personnel to comply with safeguards established and maintained by SBC
against the destruction, loss or alteration of SBC Data. In the event that
additional safeguards for SBC Data are reasonably requested by the SBC Entity,
the applicable PSC Entity will instruct its employees and contract personnel to
comply with those additional safeguards. An SBC Entity will have the right to
establish backup security for data and to keep backup data and data files in its
possession if it so chooses.”

D. Safeguarding PSC Data. UBS acknowledges that under the agreements between the
parties Perot Systems was authorized to and did store Confidential Information
of Perot Systems Group members on Equipment and Systems which after the
Transition Date the UBS Group will control, and that it is infeasible for the
parties to segregate and remove such Confidential Information of Perot Systems
Group members from such Equipment and Systems. Accordingly, UBS agrees to treat
such Confidential Information of Perot Systems in accordance with Article 9 of
the MOA and that this obligation will (as with all obligations of either party
with respect to Confidential Information) survive the Expiration Date.

12



--------------------------------------------------------------------------------



 



E. Physical Security for Facilities. Section 5.3 of the MOA is amended to state
as follows:

“Physical Security for Facilities. With respect to, and under the terms and
conditions of, each EPI Agreement, the applicable PSC Entity (including those
Perot Systems Personnel listed on Schedule B.2) will instruct Perot Systems
Personnel and its subcontractors to comply with all reasonably required security
procedures at any place where Services are performed by that PSC Entity. The
applicable SBC Entity will provide all necessary security personnel and security
equipment at the SBC Facilities. Perot Systems Personnel and its subcontractors
will be instructed to comply with the reasonable physical security procedures of
members of the SBC Group with respect to access to any SBC Facilities, data and
data files.”

F. Disaster Recovery/Viruses. Perot Systems will not be responsible for
maintaining a disaster recovery capability for UBS’s operations or for crisis
management unless contracted to Perot Systems as a “Preferred Vendor” under the
GFA and then only in accordance with the provisions of the GFA. Sections 5.5,
and 6.4 of the MOA are deleted. Perot Systems’ obligations under Section 5.7
(“Viruses”) of the MOA apply only to any System it controls.

G. Third-Party Contracts. UBS shall be responsible for managing all Third Party
Service Contracts. Section 4.8 of the MOA is deleted.

H. Data Protection. Perot Systems warrants to UBS that during the term of this
Agreement:

It will perform its obligations hereunder in compliance with any laws and
regulations applicable to it in performing Services. In this Section II.H “laws
and regulations” means:



(i)   any laws or regulations, including data protection and privacy legislation
from any national, state, provincial or federal government, local government,
any institution of the European Union or any other body having power to require
compliance with the regulation concerned   (ii)   any rules or guidelines issued
by any financial or other regulator (whether established by legislation or
otherwise) having jurisdiction over UBS in any relevant territory, and   (iii)  
all applicable technical, safety or other standards which are referred to in
this Agreement.

III. Finance

A. Annual Profit Amount.

2004. The Annual Profit Amount for 2004 shall be subject to adjustment based on
the provisions of the EPI Agreement relating to the Performance Metrics
(including Section 6(d) of Schedule F and all of Schedule G thereto), which
shall remain in effect and apply to calendar year 2004; provided however, that
the maximum Penalty Amount is set as

13



--------------------------------------------------------------------------------



 



3.25%, and the Reward Amount is set at zero (0%). UBS’ final assessment of any
adjustment for 2004 will place emphasis on performance against the Performance
Metrics in the fourth calendar quarter of 2004.

2005 and 2006. The Annual Profit Amount for 2005 and 2006 will be subject to
adjustment only in accordance with the EPI Agreement, Schedule F, Appendix 2,
except that as of the Effective Date and in addition to any inflation adjustment
(pursuant to Appendix 2) the Annual Profit Amount for 2005 will be increased by
$300,000 and the Annual Profit Amount for 2006 will be increased by $150,000.
For calendar years 2005 and 2006, Section 6(d) of Schedule F to the EPI
Agreement is amended to delete its second, third, and fourth sentences and
Schedule G to the EPI Agreement is deleted.

B. Revenues. This Section III.B shall take effect on the Transition Date.

1. Services. UBS will pay Perot Systems for Services in accordance with the EPI
Agreement, as modified by this Agreement.

2. Revenue Forecasts, Bonuses, and Floors.

(a) In each of calendar years 2005 and 2006, UBS will pay Perot Systems a bonus
of 20% of any amount by which Perot Systems’ “Qualifying Revenues” is less than
the “Revenue Forecast” in that year, but not more than 20% of the difference
between the Revenue Forecast and the “Revenue Floor” for that year. The terms
set off in quotation marks are defined below.

(b) If the Qualifying Revenues are less than the “Revenue Floor” for that year,
UBS will also pay Perot Systems the shortfall between the Qualifying Revenues
and 100% of the Revenue Floor. Any such shortfall will be deemed PSC Costs and
will be invoiced and paid in accordance with Schedule F to the EPI Agreement, as
amended by this Agreement.

(c) “Qualifying Revenues” consist of UBS’ payments under this Agreement and the
EPI Agreement, allocated to each calendar year in accordance with GAAP
consistently applied, for PSC Costs for Services, excluding the following:

(I) payments for services outside Services,

(II) payments of the Annual Profit Amount;

(III) any transition, completion, or delivery bonuses paid by UBS;

(IV) staff bonus pool allocations;

(V) retention payments; and

(VI) any other classes of costs.

(d) The Revenue Forecast for 2005 is $154,000,000. The Revenue Forecast for 2006
will be 95% of: the Qualifying Revenues for 2005 plus any 2005 shortfall owed
and paid under Section III.B.2(b), above, denominated in US Dollars.

14



--------------------------------------------------------------------------------



 



(e) The Revenue Floor for 2005 is $139,000,000. The Revenue Floor for 2006 will
be 90% of the Revenue Forecast for 2006.

(f) The Revenue Forecasts and Revenue Floors for 2005 and 2006 will be adjusted
for:

(i) any increase or decrease relative to the agreed Revenue Forecast of more
than 10% in the amount of Additional MDS Services;

(ii) actual salary increases; and

(iii) foreign exchange fluctuations, as follows:

(A) for 2005, by:

(I) determining the actual PSC Costs for all of 2004 as reported to UBS in USD
using the spot FX rates at December 31, 2003 (UBSW Reference Rates (CHU));

(II) converting the amount from clause (A)(I) to local currencies using the
December 31, 2003, FX spot rates;

(III) converting the amounts from clause (A)(II) to USD using the December 31,
2004, FX spot rates;

(IV) dividing the amount from clause (A)(III) by the amount from clause (A)(I);
and

(V) multiplying the factor determined in clause (A)(IV) by each of the
FX-unadjusted Revenue Floor and FX-unadjusted Revenue Forecast for 2005 to
yield, respectively the FX-adjusted Revenue Floor and FX-adjusted Revenue
Forecast for 2005.

(B) for 2006, by:

(I) determining the amount that is 95% of Qualifying Revenues for 2005 as
reported to UBS, plus any 2005 Shortfall owed and paid under Section III B 2
(b) using the spot FX rates at December 31, 2004;

(II) converting the amount from clause (B)(I) to local currencies using the
December 31, 2004, FX spot rates;

(III) converting the amounts from clause (B)(II) to USD using the December 31,
2005, FX spot rates;

(IV) dividing the amount in clause (B)(III) by the amount in clause (B)(I); and

(V) multiplying the factor determined in clause (B)(IV) by the amount from
clause (B)(I) to yield the FX-adjusted Revenue Forecast for 2006; and

15



--------------------------------------------------------------------------------



 



(VI) multiplying the amount from clause (B)(V) by 90% to yield the FX-adjusted
Revenue Floor for 2006.

(g) Appendix 1 to Schedule F to the EPI Agreement is amended by replacing it
with the following:

“1. On the third working day of each month, UBS may provide Perot Systems with
details of the resources to be supplied by Perot Systems for the following
12 months.

2. On the ninth working day of that month Perot Systems will provide a financial
forecast by month for the 12-month period (taking into account reasonable
periods of time to fill the requested resources).

3. Perot Systems may decline to provide Perot Systems Personnel outside the
geographic locations (See I.E above) at which Perot Systems is providing
Services for UBS as of the Effective Date, or who are requested for the
performance of work outside the definition of Services. In addition, if Perot
Systems can show to UBS’ reasonable satisfaction that certain requested
resources are beyond the ability of Perot Systems to recruit in the relevant
labor market with all commercially reasonable efforts within the requested time,
UBS shall allow Perot Systems a reasonable amount of additional time.

4. On the 12th working day of the first month of each calendar quarter, the
parties will review and agree on the resourcing schedule and financial forecast
(the “PSC Costs Budget”).

5. If Perot Systems cannot meet all or part of the resource requirement within
three months after receiving the request, UBS may withdraw the request and the
Revenue Floor and Revenue Forecast for that year may, at UBS’ discretion, be
adjusted. The adjustment to the Revenue Floor and Revenue Forecast can only be
made on an individual basis and would be computed on the cost of the individual
position requested by UBS that Perot Systems failed to provide.”

6. PSC will allocate the budget over the total number of months in that Budget
Period (the “Monthly Run Rate”) by considering the month in which the various
PSC Costs will be incurred by PSC and allocate the Annual Profit Amount on a
pro-rata basis.

16



--------------------------------------------------------------------------------



 



Consistent with the above, Section 1(e) of Schedule F to the EPI Agreement is
modified to read: “PSC Costs Budget” has the meaning provided in Section 4 of
Appendix 1 to Schedule F to the EPI Agreement.

3. Section 4.4 of the Master Agreement (“Certain Events; Change of
Circumstances”), Section 2.4 of the MOA (“Major Changes”), and Sections 3.3(b),
3.3(c) and 3.7 of Amendment No. 1 to the EPI Agreement (“New PSC Market Data
Services Agreements”) are deleted. Except to the extent inconsistent with the
exercise of either party’s rights or obligations pursuant to Article I,
Section 11.3 of the MOA shall continue to apply to this Agreement. The last
sentence of Section 4.6 of the Master Agreement shall not apply after
September 30, 2006.

4. For the avoidance of doubt, severance costs incurred by Perot Systems in
conformance to this EPI Transition Agreement, in the absence of claims which
would implicate the indemnification provisions herein, may be invoiced as “PSC
Costs” chargeable to UBS.

C. Transition Bonus. If 80% of the Perot Systems Personnel to whom members of
the UBS Group make written offers of employment on or about August 31, 2006,
together with any Perot Systems Personnel whose employment is transferred to a
UBS Group member by operation of law, accept such offers or have their
employment so transferred, then UBS will pay Perot Systems a bonus of $2,000,000
within 30 days after the Expiration Date. For every additional 1% (rounded to
the nearest %) of such Personnel who accept such offers or have their employment
so transferred on or before the Expiration Date (or on or before the Wind-up
Date, in the case of Perot Systems Personnel whose roles are marked with an
asterisk on Schedule B), up to a total of 95%, UBS will pay Perot Systems an
additional $66,667 within 30 days after the Expiration Date (and, as to any
additional bonus earned for Perot Systems Personnel whose roles are marked with
an asterisk on Schedule B, within 30 days after the Wind-up Date). UBS will
notify Perot Systems of the identities of Perot Systems Personnel who have
accepted and rejected such offers and of those whose employment has been so
transferred. Any such person who accepts an offer from a UBS Group Member but
later (prior to the Expiration Date) rejects or revokes such acceptance shall
not be considered to have accepted the UBS Group Member’s offer of employment
for purposes of this paragraph.

D. Insurance. Section 5(j) of the EPI Agreement is amended to state as follows:

“Perot Systems will use all reasonable efforts to maintain Computer Services
Errors and Omissions Liability Insurance with a limit of one hundred million
dollars ($100,000,000) per claim and aggregate. UBS and Perot Systems may
periodically determine whether these limits should be adjusted to take into
account the effects of inflation. Fifteen percent of the policy premium will be
a PSC Cost. If another client of Perot Systems makes a claim against this policy
which if upheld would materially reduce the amount of insurance coverage
available for claims by UBS,

17



--------------------------------------------------------------------------------



 



Perot Systems will notify UBS and UBS would have the option to instruct Perot
Systems to use reasonable efforts with all due diligence to increase the
remaining coverage to $100,000,000 until the claim is resolved or the
availability of the full $100,000,000 of coverage is otherwise restored by
policy renewal or otherwise. The cost of exercising the option would be a PSC
Cost.”

E. Existing Tax Assets. Section 8 (“Tax Credit”) of Schedule F to the EPI
Agreement is deleted.

F. Incentive-Based Compensation. Perot Systems will continue to administer its
incentive-based compensation program for Perot Systems Personnel for their
performance during 2004, 2005, and 2006 and UBS will continue to participate
pursuant to Section 5(h) of the EPI Agreement. As to the program for 2006, on or
before March 1, 2007, UBS will make the incentive payments designated by Perot
Systems for former Perot Systems Personnel who have become UBS Personnel
directly to such personnel, and at the same time will pay the amount of the
incentive payments designated for other former Perot Systems Personnel to Perot
Systems, and Perot Systems will make such incentive payments itself.

IV. Services

This Article IV shall take effect on the Transition Date.

A. Services; Projects.

1. The definition of “Scope of Services” in Section 3(g) of the EPI Agreement is
deleted.

2. The definition of “Services” in Section 3(i) of the EPI Agreement,
Section 1.7 of Amendment No. 1 to the EPI Agreement and Section 1.1(ai) of the
MOA are each amended to state as follows:

“Services” mean, collectively, (i) Information Technology services in support of
Operational Management, including projects, performed by Perot Systems Personnel
and managed directly by ITI production management or Investment Bank production
management to support members of the UBS Group; and (ii) Additional MDS
Services; provided, however, that projects awarded to Perot Systems pursuant to
a competitive bid process shall not be considered part of the Services.

3. Sections 5(a), (b) and (f) of the EPI Agreement are revised to state as
follows:

(a) PSC will make available to SBC Entities, for their use in accordance with
Article IV of the Master Operating Agreement, any PSC Systems used by PSC in
providing the Services.

18



--------------------------------------------------------------------------------



 



(b) PSC will provide the Services (including by using all commercially
reasonable efforts for making available in a timely fashion qualified Perot
Systems Personnel to perform, and to respond to SBC’s reasonable requests for,
Services) (i) contemplated by the PSC Costs Budget (as such term is defined in
Schedule F hereto) and, where applicable, will use reasonable efforts to meet
any service levels mutually established for those Services or (ii) for which SBC
agrees to otherwise pay PSC in accordance with Schedule F hereto. It is the sole
responsibility of SBC to manage and prioritize the Services and to ensure that
the Budget is sufficient for the desired Services. Additionally, and
notwithstanding anything else in this EPI Agreement to the contrary, SBC will
pay PSC in accordance with Schedule F, including the quarterly adjustment
provisions thereof, for any Services provided by PSC to SBC whether the amounts
for those Services are or are not included in a PSC Costs Budget. Subject to the
foregoing, PSC agrees that it will abide by any cost approval processes of which
PSC may receive notice from SBC from time to time within a reasonable period of
time after receipt thereof.

(f) PSC will timely provide SBC with a quarterly performance report, in a form
and with content mutually established by the parties.

4. As a result of the amendments to the Services provided by Perot Systems and
the deletion of the concept of “Scope of Services,” several related amendments
are hereby made to the MOA and EPI Agreement, in addition to amendments to such
agreements specified elsewhere in this Agreement:

a. The following provisions of the EPI Agreement are deleted:

(i) Sections 3(c) (definition of “Moves and Restacks”),

(ii) 3(d) (definition of “Performance Metrics”),

(iii) 3(h) (definition of “Service Levels”),

(iv) 5(c),

(v) 5(g),

(vi) 6(a) and (d)

(vii) Schedule A (“PSC Services”),

(viii) Sections 3 and 7 of Schedule C (“SBC Responsibilities”),

(ix) Section 1 of Schedule D (“Additional PSC Responsibilities”),

(x) Section 1(c) of Schedule F (definition of “Equipment and Facilities
Budget”); Section 3(d) of Schedule F; Section 8 of Schedule F; Schedule G
(“Performance Metrics”),

(xi) Section 1.4 (Definition of “Moves and Restacks”) of Amendment No. 1,

(xii) Section 5 (“Performance Metrics”) of Amendment No. 1, and

(xiii) Exhibit A (“PSC Services”) of Amendment No. 1. Subject to the first two
sentences of Section III.A of this Agreement, the Performance Metrics in the EPI
Agreement (including adjustments to the Annual Profit Amount under Schedule G
thereto) shall continue to apply to calendar year 2004.

19



--------------------------------------------------------------------------------



 



b. The following provisions of the EPI Agreement are amended as follows:

(a) The title and preamble of the EPI Agreement are amended to remove the phrase
“Operational Management” and references to the “SBC Warburg Division”,

(b) Section 5(h) (“PSC Obligations and Performance Metrics”) is amended to
delete the words “Warburg Division” in the second line,

(c) Section 1 of Schedule C (“SBC Responsibilities”) is amended to read:
“Establish appropriate requirements for the Services, including priorities and
management of such requirements, and communicate the same to Perot Systems.”

(d) Section 4 of Schedule C (“SBC Responsibilities”) is amended to read: “Supply
to PSC for processing required data with applicable control totals as may be
required by PSC to provide the Services.”,

(e) Section 8 of Schedule C (“SBC Responsibilities”) is amended to read:
“Provide access control and physical security at locations provided or
controlled by SBC, including such security as may be required in connection with
the performance of the Services.”,

(f) Section 2 of Schedule D (“Additional PSC Responsibilities”) is amended to
read: “Cooperate and consult with and assist SBC in establishing the PSC Costs
Budget as described in Appendix 1 to Schedule F to this EPI Agreement.”,

(g) Section 2 of Schedule F (“Budget and Capacity Planning”) is amended to read:
“The PSC Costs Budget will be established in accordance with Appendix 1 to this
Schedule F;

(h) in paragraph (a) of Section 6 (“Invoices and Time of Payment”) of
Schedule F, the references to “Warburg Division Member” are changed to “Entity”
and the reference to “Warburg Division” is changed to “Group member”;

(i) [omitted];

(j) in the first sentence of Section 9 (“Audit of Charges”) of Schedule F, the
reference to “SBC Warburg Division Member” is changed to “SBC Group member”;

(k) Section 1.5 of Amendment No. 1 is amended to read: “‘PSC Market Data
Services Agreements’ mean the Reuters Market Data Service Agreement assigned to
Perot Systems pursuant to this Amendment.”

(l) the third line of Section 2.1 of Amendment No. 1 is amended to delete the
phrase “or ‘Scope of Services’”;

(m) the second line of Section 3.1 of Amendment No. 1 is amended to delete the
phrase “Scope of”, and

(n) Section 3.9(a) of Amendment No. 1 is amended (1) to insert the word “and”
prior to “(ii)” and (2) to delete the clause: “; and (iii) any failure by PSC to
obtain UBS AG’s approval as required under

20



--------------------------------------------------------------------------------



 



Section 3.7 above prior to entering into a new PSC Market Data Services
Agreement.”

c. The following provisions of the MOA are deleted:

(I) Sections 1.1(z), (ae) and (ag) (Definitions of “SBC Brinson Division”, “SBC
Private Banking Division” and “SBC Warburg Division”),

(II) Section 4.4(c) (“SBC Equipment”),

(III) Section 4.5 (“Additional Equipment”),

(IV) Section 4.6 (b) and (c) (“SBC Facilities”),

(V) Section 4.7 (“PSC Facilities”), and

(VI) Section 4.10 (“Resource Payments”).

d. The following provisions of the MOA are amended as follows:

(A) Section 1.1(g) (“EPI”) is amended to delete the phrase “the operational
management of”,

(B) Section 2.2 (“Term”) is amended to replace “December 31, 2008” with
“January 1, 2007”,

(C) Section 6.3 (“Change Control Procedures”) is amended to revise the last
sentence read “These change control procedures will provide that, except for
Changes made on a temporary basis to maintain the continuity of the Services,
the applicable PSC Entity will implement Changes only after consultation and
agreement with the applicable SBC Entity.”, and

(D) Section 11.2 (“Binding Nature and Assignment”) is amended to delete the
clause “..., except that the applicable SBC Entity may assign those portions of
an EPI Agreement (including to an SBC Entity) necessary to comply with, and to
the extent required by, Section 2.4(b) hereof.”

e. The “Additional Services” letter agreement dated June 16, 2000, the “Private
Banking” letter agreement dated August 24, 2001, as amended by the letter
agreement dated 11 March 2004, and the Memorandum of Understanding dated 14
April 2003 entitled “INET & EDM Engineering Team Secondment to the UBS IMS Team”
are cancelled.

B. Requirements; Final Right of Refusal. Perot Systems shall provide the
Services on a non-exclusive basis. Each UBS Group member has the right to
perform itself, or retain third parties to perform, any information technology
or other services, including any of the Services. Accordingly, Sections 2 and
6(b) of the EPI Agreement are deleted; Section 4 of Schedule F of the EPI
Agreement is deleted; and Section 3.2 of the MOA is deleted.

C. Non-Competition. Section 4.2(d) of the Master Agreement is deleted.

21



--------------------------------------------------------------------------------



 



V. Intellectual Property

This Article V shall take effect on the Effective Date.

A. SBC Systems. Section 4.1 of the MOA is amended to state as follows:

“4.1 SBC Systems.

“(a) SBC Parent represents that one or more members of the SBC Group has all
rights in and to the SBC Systems necessary to grant to the members of the PSC
Group the rights described in this Section 4.1. SBC Systems will be and remain
the property of the members of the SBC Group. With respect to the Licensed SBC
Systems required by a PSC Entity to provide the Services under any EPI
Agreement, including those Licensed SBC Systems listed in the applicable EPI
Agreement, SBC Parent hereby grants to PSC Parent and the applicable PSC Entity
the non-exclusive right, at no charge to PSC Parent or the applicable PSC
Entity, to operate, copy, modify or otherwise use those specified Licensed SBC
Systems in order to provide Services to the applicable SBC Entity pursuant to
that EPI Agreement.

“(b) The members of the SBC Group, with the cooperation and assistance of the
members of the PSC Group, will use all commercially reasonable efforts to obtain
any consents from third parties necessary for the applicable PSC Entity to
operate any Licensed SBC Systems as contemplated by this Agreement.

“(1) Except as otherwise necessary to utilize the Licensed SBC Systems as
authorized by this Agreement, no member of the PSC Group will at any time allow
the Licensed SBC Systems, or any of the various components thereof or any
modifications thereto, to be disclosed to third parties, sold, assigned, leased
or commercially exploited in any way, with or without charge, by that member of
the PSC Group or its employees or agents or, except to the extent required for
normal operation of the Licensed SBC Systems, to be copied or reproduced, in
whole or in part, by any person, firm or corporation, at any time.

“(2) The members of the PSC Group agree that the Licensed SBC Systems are the
valuable property of one or more members of the SBC Group, that violation in any
material respect of any provision of this Section 4.1 would cause the members of
the SBC Group irreparable injury for which they would have no adequate remedy at
law and, in addition to any and all other remedies or rights the members of the
SBC Group may have at law or in equity, the members of the SBC Group will be
entitled to preliminary and other injunctive relief against any such violation.

22



--------------------------------------------------------------------------------



 



“(c) [deleted]

“(d) No member of the PSC Group may use the Restricted Application Systems for
its own internal purposes or for any of its customers (other than a member of
the SBC Group), unless PSC Parent and SBC Parent agree that such use is in the
best interests of the parties and agree in writing upon a mutually acceptable
royalty structure.

“(e) Until the Transition Date, the PSC Group will operate and the SBC Group
will maintain the Restricted Application Systems and related documentation.
Until the Transition Date, the PSC Group will maintain the documentation of each
Licensed SBC System as long as that Licensed SBC System is being operated and
maintained by the PSC Group hereunder. The PSC Group will not have access to the
source code for the Restricted Application Systems or system documentation
therefor. On and after the Transition Date, the SBC Group will operate and
maintain the Restricted Application Systems, the Licensed SBC Systems, and
related documentation.”

B. Rights in Developed Systems.

     Notwithstanding anything to the contrary in the MOA or the EPI Agreement,
the following shall apply to all Systems and incidental infrastructure software
programs developed by any PSC Group member for any UBS Group member under the
EPI Agreement (“Developed Systems”):

1. As of the Effective Date, Perot Systems (including other PSC Group members)
had developed and now owns in accordance with Section 4.2(a) or (d) of the MOA
all intellectual property rights in and to the Systems and incidental
infrastructure software programs listed on Schedule E to be agreed by the
parties within a reasonable time after the Transition Date. Such Systems and
incidental infrastructure software programs shall be considered PSC Systems.

2. UBS owns all intellectual property rights in and to all other Systems and
incidental infrastructure software programs developed by any PSC Group member
for any UBS Group member under the EPI Agreement on or before the Effective
Date.

3. As prioritized by the SBC Group after January 1, 2005, Perot Systems will as
part of the Services provide UBS with copies in electronic form of all
documentation in its possession of each System and incidental infrastructure
software program developed by any PSC Group member for any UBS Group member
under the EPI Agreement, including all documented processes and procedures for
the operation and maintenance of such Systems and programs.

23



--------------------------------------------------------------------------------



 



4. If after the Effective Date either party (or any of its Affiliates) acquires
patent rights in a modification to a System or program listed on Schedule E,
that party (on behalf of itself and its Affiliates) shall and hereby does agree
not to enforce such patent rights against the other party or its Affiliates to
the extent necessary in order not to block the other party or its Affiliates
from creating and using independent modifications and inventions.

5. UBS shall own all intellectual property rights in and to any Systems,
incidental infrastructure software programs, and modifications to such Systems
or programs developed by any PSC Group member for any UBS Group member under the
EPI Agreement after the Effective Date, unless otherwise agreed by the parties
for a specific System or program.

6. Residual Knowledge.

a. “Mental Impressions” means general ideas, concepts, know-how and techniques
relating to data processing and computer programming that are learned and
retained in the unaided memory of a party’s and its Affiliates’ personnel
involved in performance of the Agreement who have had access to Confidential
Information or materials of the other party and its Affiliates without
deliberately memorizing them for purposes of reuse.

b. Each Party and its Affiliates may use the Mental Impressions of their
personnel in their business activities provided that in doing so they do not
disclose Confidential Information of the other party in violation of Article IX
of the MOA or misappropriate or infringe the intellectual property rights of the
other party, its Affiliates or third parties who have licensed or provided
materials to the other party or its Affiliates.

7. Section 4.2 of the MOA is deleted.

C. PSC Systems. Section 4.3 of the MOA is revised to state as follows:

“PSC Systems. PSC Parent represents that one or more members of the PSC Group
will have, at the time of the use of PSC Systems for provision of the Services,
all rights in and to the PSC Systems necessary to use the PSC Systems that any
member of the PSC Group uses on behalf of members of the SBC Group and to
license the PSC Systems to the members of the SBC Group that PSC Parent is
obligated to license pursuant to this Section 4.3. PSC Systems will be and
remain the property of PSC Parent, and the members of the SBC Group will have no
rights or interests therein except as described herein.

(1) During the term of an EPI Agreement, PSC Parent hereby grants to SBC Parent,
and SBC Parent will be deemed to accept from PSC Parent, a nonexclusive,
nontransferable, paid up, royalty free license to access, use, copy, display,
operate, maintain, support, modify, enhance and prepare

24



--------------------------------------------------------------------------------



 



derivative works of any PSC System used in connection with the Services, subject
to limitations on PSC Parent’s right to grant such a license with respect to any
PSC Systems or portions thereof licensed to PSC Parent by a third party. PSC
Parent will use all commercially reasonable efforts to identify on Schedule E
within a reasonable time after the Transition Date, and obtain, any third party
consents necessary for members of the SBC Group to use such PSC Systems, or
portions thereof, as contemplated by the preceding sentence.

(2) With respect to each EPI Agreement, subject to limitations on PSC Parent’s
rights to sublicense under any license agreement for a PSC System licensed to
PSC Parent by a third party, PSC Parent hereby grants to SBC Parent, effective
at the termination of that EPI Agreement, a perpetual, nontransferable,
nonexclusive, paid up, royalty free license to access, use, copy, display,
operate, maintain, support, modify, enhance and prepare derivative works of all
Licensed PSC Programs (as defined below). A “Licensed PSC Program” is any PSC
System (in both source code and object code form) that: (i) is being used by the
applicable PSC Entity in providing the Services at the termination of the
applicable EPI Agreement; (ii) was developed under the applicable EPI Agreement;
or (iii) was introduced by the applicable PSC Entity into the information
technology environment of any SBC Group member in connection with the provision
of Services and is being used in the information technology environment of any
SBC Group member at the termination of the applicable EPI Agreement.

The licenses granted in paragraphs (1) and (2) above shall include the right for
third party vendors providing services to any SBC Entity to use such PSC Systems
as described above for the sole benefit of the SBC Group. UBS agrees as follows
with respect to such PSC Systems:

(a) Except with the prior written consent of PSC Parent or to the extent
required by natural disaster or similar emergency, the PSC Systems will not be
operated, directly or indirectly, (i) by persons other than employees or
contract personnel of SBC Entities or a third party vendor providing services to
any SBC Entity, or (ii) on equipment that is not under the control of any SBC
Entity or a third party vendor providing services to any SBC Entity.

(b) Except with the prior written consent of PSC Parent, the PSC Systems may
only be used for the internal operations of SBC Entities.

(c) SBC Entities will keep the PSC Systems confidential, will not at any time
allow the PSC Systems, or any of the various components thereof or any
modifications thereto, to be disclosed to third parties (except to contract
personnel or third party vendors as permitted herein), sold, assigned, leased or
commercially exploited or marketed in any way, with or without charge, by the
SBC Entity or its employees or agents.

25



--------------------------------------------------------------------------------



 



(d) SBC Entities agree that the PSC Systems are the valuable property of PSC
Parent, that violation in any material respect of any provision of this
Section 4.3 would cause PSC Parent irreparable injury for which it would have no
adequate remedy at law, and, in addition to any and all other remedies or rights
PSC Parent may have at law or in equity, PSC Parent will be entitled to
preliminary and other injunctive relief against any such violation.”

D. Rights in Other Materials.

1. With respect to Other Materials (as defined below) developed by any PSC Group
member for any UBS Group member as part of the Services before the Effective
Date, such Other Materials will be and remain the property of Perot Systems (the
“PSC Other Materials”), and the members of the UBS Group will have no rights or
interests therein except as described herein. Perot Systems hereby grants to UBS
a perpetual, nontransferable, nonexclusive, paid up, royalty free license to
use, copy, display, modify, enhance and prepare derivative works of the PSC
Other Materials, subject to any limitations on PSC Parent’s rights in PSC Other
Materials due to rights of third parties. Perot Systems will use all
commercially reasonable efforts to identify on Schedule E within a reasonable
time after the Transition Date, and obtain, any third party consents necessary
for members of the UBS Group to use, copy, display, modify, enhance, and prepare
derivative works of the PSC Other Materials as contemplated by the preceding
sentence. Such license shall include the right for third party vendors providing
services to any UBS Entity to use the PSC Other Materials as described above for
the sole benefit of the SBC Group. UBS agrees as follows with respect to the PSC
Other Materials:

a. Except with the prior written consent of Perot Systems or to the extent
required by natural disaster or similar emergency, the PSC Other Materials will
not be used, directly or indirectly, by persons other than employees or contract
personnel of UBS Entities or a third party vendor providing services to any UBS
Entity.

b. Except with the prior written consent of Perot Systems, the PSC Other
Materials may only be used for the internal operations of UBS Entities.

c. UBS Entities will keep the PSC Other Materials confidential, will not at any
time allow the PSC Other Materials to be disclosed to third parties (except to
contract personnel or third party vendors as permitted herein), sold, assigned,
leased or commercially exploited or marketed in any way, with or without charge,
by the UBS Entity or its employees or agents.

d. UBS Entities agree that the PSC Other Materials are the valuable property of
Perot Systems, that violation in any material respect of any provision of this
Section V.D.1 would cause Perot Systems irreparable injury for which it would
have no adequate remedy at law, and, in addition to any

26



--------------------------------------------------------------------------------



 



and all other remedies or rights Perot Systems may have at law or in equity,
Perot Systems will be entitled to preliminary and other injunctive relief
against any such violation.

2. UBS shall own all intellectual property rights in and to any Other Material
developed by any PSC Group member for any UBS Group member under the EPI
Agreement on or after the Effective Date.

3. “Other Materials” means literary works or other works of authorship developed
by any PSC Group member for any UBS Group member under the EPI Agreement
(excluding Developed Systems), such as manuals, training materials, and other
materials containing Perot Systems’ technical or operational procedures,
including the procedures manual and the change control procedure.

E. No Effect on Other Licenses. The provisions of this Section V shall not be
construed to degrade or reduce any licenses or other intellectual property
rights specifically granted by a party (or any of its Affiliates) to the other
party (or any of its Affiliates) with respect to particular, identified software
or other materials under separate agreements (i.e., outside of this Agreement,
the MOA and EPI Agreement) entered into between the parties.

VI. Relationship

A. Governance. UBS consents to the appointment of Steve Adams as the Designated
PSC Employee under Section 4.1 of the Master Agreement. Section 8 of the EPI
Agreement (“Operational Manager of SBC”) is deleted.

B. Preferred Vendor. Perot Systems will enter into a GFA for IT Services under
UBS’ “Preferred Vendor Program” (as the same may modified by UBS from time to
time by UBS in its sole discretion), qualifying Perot Systems for selection to
receive RFIs and RFPs issued by UBS for either competitive or single tender
among “Preferred Vendors”. For the avoidance of doubt, UBS may in its sole
discretion select which (and how many) of the Preferred Vendors (or other
suppliers) will receive a given RFI or RPP. Section 3.2 of the MPA is hereby
deleted.

C. Relationships with Competitors of the Other Party. Section 4.3 of the Master
Agreement is hereby deleted.

D. No Further EPI Agreements. Beyond the current EPI Agreement, the parties do
not intend to enter into further “EPI Agreements” as that term is used in the
MOA. Accordingly, Sections 3.1 (“Services”), 3.3 (“Terms of EPI Agreements”),
3.7 (“Future EPI Agreements”), and 4.9 (“Transfer of Personnel”) of the MOA are
deleted.

27



--------------------------------------------------------------------------------



 



VII. Termination

A. General. This Agreement shall be read together with the Master Agreement, the
MOA, and the EPI Agreement. This Agreement may not be terminated separate and
apart from the termination of the EPI Agreement.

B. Termination. Sections 8.6 (“Termination for Cross-Default”) and 8.7
(“Termination for SBC Major Event”) of the MOA are deleted. Section 8.9 of the
MOA is revised to add the phrase ,“its obligations with respect to”, before both
references to “the Security Procedures”.

C. Termination Assistance. From termination of the EPI Agreement until the
Wind-up Date, Perot Systems will at UBS’s request use commercially reasonable
efforts to retain in its employment and to make available to UBS any individuals
who were Perot Systems Personnel at the date of termination of the EPI
Agreement, and UBS shall continue to pay Perot Systems for the PSC Costs in
accordance with Schedule F of the EPI of any such Perot Systems Personnel whose
roles are marked with an asterisk on Schedule B to the EPI Transition Agreement,
and shall pay Perot Systems for its reasonable commercial rates for any other
such Perot Systems Personnel.

Section 8.10 of the MOA is deleted.

VIII. Miscellaneous

A. Entire Agreement. This Agreement, together with the Master Agreement, the
MOA, the EPI Agreement, the MPA with its associated Project Agreements and task
orders, and the Global Framework Agreement, is the final, entire, and exclusive
agreement of the parties with respect to its subject matter. No change, waiver,
or discharge hereof shall be valid unless in writing and signed by an authorized
representative of the party against which such change, waiver, or discharge is
sought to be enforced. This Agreement does not modify and is not modified by the
Global Framework Agreement or any other agreements between UBS and TSI.

B. Notices. Wherever under this Agreement, the Master Agreement, the MOA, the
EPI Agreement, the MPA, or the Stock Agreement one party is required or
permitted to give notice to the other, such notice shall be deemed given when
delivered by hand or when mailed by registered or certified mail, return receipt
requested, postage prepaid, and addressed as follows:

In the case of Perot Systems:

Perot Systems Corporation
2300 West Plano Parkway
Plano, TX 75075-8499
Attention: Ross Perot, Jr.

28



--------------------------------------------------------------------------------



 



with a copy to:

Perot Systems Corporation
2300 West Plano Parkway
Plano, TX 75075-8499
Attention: General Counsel

In the case of UBS:

UBS, A.G.
677 Washington Boulevard
Stamford, CT 06901
Attention: Philip Freeborn

with a copy to:

UBS, A.G.
677 Washington Boulevard
Stamford, CT 06901
Attention: General Counsel

Either party hereto may from time to time change its address for notification
purposes by giving the other prior written notice of the new address and the
date upon which it will become effective.

Section 11.4 (“Notices”) of the MOA and Section 9 of the EPI Agreement
(“Notices”) are deleted.

C. Waiver. Section 11.12 (“Waiver”) of the MOA is replaced with the following:

“Waiver. No delay or omission by any Contracting Party hereto or to any EPI
Agreement to exercise any right or power hereunder or thereunder will impair
such right or power or be construed to be a waiver thereof. A waiver by any
Contracting Party hereto or to any EPI Agreement of any of the covenants to be
performed by the other or any breach thereof will not be construed to be a
waiver of any succeeding breach thereof or of any other covenant herein or
therein contained. Notwithstanding the foregoing, each of PSC Parent (on behalf
of itself and each PSC Entity) and UBS Parent (on behalf of itself and each UBS
Entity) hereby release and waive any and all claims against the other party (and
its Group members) based upon or relating in any way to the Master Agreement,
the Master Operating Agreement, the Network Amendment, the EPI Agreement, the
“Additional Services” letter agreement dated June 16, 2000, the “Private
Banking” letter agreement dated August 24, 2001, as amended by the letter
agreement dated 11 March 2004, or the Memorandum of Understanding dated 14
April 2003 entitled “INET & EDM Engineering Team Secondment to the UBS IMS Team”
and occurring or arising prior to the Effective Date; provided

29



--------------------------------------------------------------------------------



 



however, that the foregoing waiver shall not apply to: (i) claims arising under
the PSC Stock Agreement; or (ii) any Penalty Amount that UBS Parent (or IB) may
be permitted to assess pursuant to Schedules F and G of the EPI Agreement that
accrued in 2004, or any right that Perot Systems may have that accrued in 2004,
to dispute in arbitration and litigation such Penalty Amount. Except as
otherwise provided in this Agreement or any EPI Agreement, all remedies provided
for in this Agreement and any EPI Agreement will be cumulative (with respect to
either this Agreement or that EPI Agreement) and in addition to and not in lieu
of any other remedies available to either party at law, in equity or otherwise.”

D. Survival. The provisions of this Agreement, the Master Agreement, the MOA,
and the EPI Agreement that should survive the expiration or earlier termination
of this Agreement by their terms or by their nature, including provisions for
intellectual property, confidentiality, payments, indemnification, termination
assistance, the provisions of this Article VIII and dispute resolution, shall
survive.

E. No Third-Party Beneficiaries. The parties do not intend this Agreement to
create any rights or benefits enforceable by a third party against either party
or any of its affiliates, and in particular do not intend that Perot Systems
Personnel should be third-party beneficiaries of any rights, benefits, or
obligations under this Agreement.

F. Indemnification Procedures. The indemnification procedures of Section 10.5 of
the MOA shall apply with respect to any indemnification obligations of a party
under this Agreement.

30



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have each caused this Agreement to be signed and
delivered by its duly authorized officer(s) as of the Effective Date.

              PEROT SYSTEMS CORPORATION   UBS AG
 
           
By:
  /s/ Ross Perot, Jr.   By:   /s/ Scott Abbey

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Title:
  President and CEO   Title:   Chief Technology Officer

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 
           

      By:   /s/ Gary Bullock

         

--------------------------------------------------------------------------------


      Title:   Global Head of Logistics Infrastructure

         

--------------------------------------------------------------------------------

31



--------------------------------------------------------------------------------



 



Schedule A
Definitions

“Acquired Rights Directive Law” means in the European Union any Law implementing
EU Council Directive 77/187/EEC (as amended) and/or EU Council Directive
2001/23/EEC or in any other Territory any Law governing the automatic transfer
of employees pursuant to a transfer of an undertaking .

“Additional MDS Services” is defined in Section 3 of the EPI Agreement as
amended by Section 1.1 of Amendment No. 1 to the EPI Agreement.

“Agreed Management Principles” means the principles set out in Schedule D, as
they may be changed by mutual agreement.

“Agreement” means this EPI Transition Agreement.

“Annual Profit Amount” is defined in Section 1(a) of Schedule F to the EPI
Agreement, as amended by this Agreement.

“Confidential Information” is defined in Section 1.1(d) of the MOA.

“Day,” whether or not capitalized, means calendar day unless otherwise
specified.

“Designated PSC Employee” is defined in Section 4.1 of the Master Agreement.

“Effective Date” means September 15, 2004.

“EPI Agreement” means the Second Amended and Restated Agreement for EPI
Operational Management Services, dated as of June 28, 1998, between Swiss Bank
Corporation and Perot Systems Corporation, as amended by Amendment No. 1 to
Second Amended and Restated Agreement for EPI Operational Management Services
dated as of September 15, 2000, between UBS AG and Perot Systems Corporation.
This definition supersedes any contrary definitions in the Master Agreement, the
MOA or the EPI Agreement.

“Equipment” is defined in Section 1.1(i) of the MOA.

“Expiration Date” means January 1, 2007.

“GFA” means the Global Framework Agreement between UBS and Perot Systems dated
as of the Effective Date.

“IB” or “Investment Bank” means the Investment Banking division of UBS.

“ITI” means the Information Technology Infrastructure organization within UBS.

32



--------------------------------------------------------------------------------



 



“Law” means: applicable statutes, statutory instruments, regulations, or other
legislative provisions, including any delegated or subordinate legislation,
treaty or convention of the European Union, and the constitution of any
Territory; and any orders of, or any common law arising from the judgment of, a
relevant court or tribunal.

“Liability” means any award, claim, cost (including legal costs), damage, loss,
demand, expense, liability, interest, fine, penalty, or tax resulting from the
claim of a third party other than a UBS Group member or PSC Group member,
including reasonable attorneys’ fees, not to include any cost that has been paid
by UBS to Perot Systems as a PSC Cost.

“Master Agreement” means the Second Amended and Restated Master Agreement dated
as of June 28, 1998, between Swiss Bank Corporation and Perot Systems.

“MOA” means the Amended and Restated Master Operating Agreement dated as of
January 1, 1997, between SBC and Perot Systems, as amended by Amendment No. 1
dated as of September 15, 2000 between UBS and Perot Systems.

“MPA” means the Master Project Agreement between SBC and Perot Systems dated as
of January 1, 1996, and includes any GFA expressly superseding it.

“Network Services” is defined in Section 1(a) of Amendment No. 1 to the MOA.

“Obligation” means any Law and any applicable obligation under a contract or
collective labor agreement.

“Operational Management” is defined in Section 1.1(q) of the MOA, as amended by
Amendment No. 1 to the MOA.

“Operational Manager” is defined in Section 6.2 of the MOA.

“Perot Systems” means Perot Systems Corporation, a Delaware corporation.

“Perot Systems Personnel” means employees and contract personnel of Perot
Systems and its Affiliates who are assigned by Perot Systems to perform
Services, as well as managerial or administrative functions, in support of Perot
Systems’ contracts with UBS. “Perot Systems Personnel” excludes employees and
contract personnel who are hired by Perot Systems after August 1, 2004, to work
on any task orders under the MPA or any GFA.

“PSC” means Perot Systems.

“PSC Costs” is defined in Section 1(d) of Schedule F to the EPI Agreement, as
amended by this Agreement.

“PSC Entity” is defined in Section 1.1(v) of the MOA.

33



--------------------------------------------------------------------------------



 



“PSC Group” is defined in Section 1.1(u) of the MOA; provided that HWGA, Ltd.,
as defined in Section 1.1(j) of the MOA, shall not be deemed an Affiliate of PSC
Parent for purposes of this Agreement.

“Qualifying Revenues” is defined in Section III.B.2 of this Agreement.

“Relationship Manager” is defined in Section 6.1 of the MOA.

“Revenue Floor” is defined in Section III.B.2 of this Agreement.

“Revenue Forecast” is defined in Section III.B.2 of this Agreement.

“SBC” means Swiss Bank Corporation. UBS has succeeded to the rights and
obligations of SBC under SBC’s agreements with Perot Systems.

“Security Procedures” is defined in Section 1.1(ag) of the MOA.

“Services” is defined in Section IV.A.2 of this Agreement.

“Settlement Agreement” means an agreement which operates to waive and/or
compromise all and any Liabilities arising in connection with a member of Perot
Systems Personnel’s employment or engagement with Perot Systems or its
termination or any alleged employment or engagement by UBS of a member of Perot
Systems Personnel or UBS Personnel or its termination as may be validly waived
and compromised pursuant to the Law of the relevant Territory

“Severance Plan” means in respect of each Territory any plans, policies,
schemes, commitments, custom or practice (whether legally binding or not)
relating to redundancy which is more generous than the requirements of any
Obligations in respect of redundancy in the relevant Territory;

“Stock Agreement” means the Amended and Restated PSC Stock Option and Purchase
Agreement dated as of April 24, 1997.

“System” is defined in Section 1.1(al) of the MOA.

“Territories” means France, Germany, Hong Kong, Japan, Singapore, Switzerland,
the United States and the United Kingdom and “Territory” means any of them.

“Third Party Service Contracts” is defined in Section 1.1(am) of the MOA.

“Transition Date” means January 1, 2005.

“Transition Periods” means (i) for Perot Systems Personnel whose roles are
marked with an asterisk on Schedule B, the period from the Transition Date to
the Wind-up Date and (ii) for all other Perot Systems Personnel, the period from
the Transition Date to the

34



--------------------------------------------------------------------------------



 



Expiration Date (inclusive) or, if earlier, the date on which the EPI Agreement
terminates.

“TSI” means Perot Systems TSI (India) Ltd. and its subsidiaries.

“UBS” means UBS AG, a corporation organized under the laws of Switzerland.

“UBS Entity” has the same meaning as “SBC Entity” as defined in Section 1.1(ac)
of the MOA.

“UBS Group” means UBS and each Affiliate of UBS, collectively.

“UBS Personnel” means any employee, officer, contractor, consultant or agent of
UBS or any other member of the UBS Group.

“Wind-up Date” means three months after the earlier of (i) the Expiration Date
or (ii) the date of any early termination of this Agreement.

35



--------------------------------------------------------------------------------



 



Table 1

Agreements Remaining in Effect Between Parties as of Effective Date

This table is provided for the convenience of the parties in interpreting the
agreements between them. In case of any inconsistency between this table and the
text of the EPI Transition Agreement, the latter shall prevail.

As of the Effective Date of the EPI Transition Agreement and after giving effect
to its terms, the following are the other agreements remaining in effect between
the parties.



1.   Second Amended and Restated Master Agreement, dated as of June 28, 1998.  
2.   Amended and Restated Master Operating Agreement, dated as of January 1,
1997, as further amended by Amendment No. 1 to Amended and Restated Master
Operating Agreement, dated as of September 15, 2000.   3.   Second Amended and
Restated Agreement for EPI Operational Management Services, dated as of June 28,
1998, as further amended by Amendment No. 1 to Second Amended and Restated
Agreement for EPI Operational Management Services, dated as of September 15,
2000.   4.   Master Project Agreement, dated as of January 1, 1996. For
avoidance of doubt, the Master Project Agreement shall not apply to any projects
that are included in the definition of “Services” under Section IV.A.2 of this
EPI Transition Agreement.   5.   The following Project Agreements executed under
the Master Project Agreement, together with current task orders executed under
them:



  a.   Project Agreement for UBS Asset Management, dated November 2, 2000, to be
effective as of October 1, 2000.     b.   Project Agreement for Corporate Centre
of UBS, dated June 15, 2000 to be effective as of January 01, 2000.     c.  
Project Agreement for Network and Security Services (Post NSS Transition),
dated          to be effective as of January 2, 2001.     d.   Project Agreement
for UBS O’Connor LLC, dated          , 2000 to be effective as of October 1,
2000, between UBS O’Connor LLC and Perot Systems.     e.   Project Agreement for
the Private Banking Division of UBS, dated November 27, 1998 to be effective as
of June 29, 1998.     f.   Project Agreement for Global HR Call Centre, entered
into 4 September 2002, to be effective 1 August, 2002.     g.   Project
Agreement for UBS Capital, LLC, dated March 15, 1999, between UBS Capital, LLC,
and Perot Systems

 



--------------------------------------------------------------------------------



 



6.   Amended and Restated PSC Stock Option and Purchase Agreement, dated as of
April 24, 1997.   7.   License from Perot Systems to UBS dated August 10, 2001,
to “use, with the right to sub-license to any other member of the “UBS Group”
(defined in this license as “UBS AG and all entities controlled by UBS from time
to time”) the StageNet Software Suite.   8.   Global Framework Agreement,
executed on August 16, 2004, between UBS and Perot Systems TSI (India) Ltd., and
any other agreements in effect between UBS or any of its affiliates on the one
hand and Perot Systems TSI (India) Ltd. or any of its subsidiaries on the other
hand.   9.   Global Framework Agreement, dated as of even date with the
Effective Date, between UBS and Perot Systems Corporation.   10.   The
Rebillable Costs Agreements dated as of January 1, 1996, between SBC and
(i) Perot Systems S.A., a corporation organized under the laws of France;
(ii) the Hong Kong branch of Perot Systems Asia Pacific Pte. Ltd., a corporation
organized under the laws of Singapore; (iii) Perot Systems Asia Pacific Pte.
Ltd., a corporation organized under the laws of Singapore; (iv) Perot Systems
(Japan) Ltd., a corporation organized under the laws of Japan; (v) Perot Systems
GmbH, a corporation organized under the laws of Germany; (vi) Perot Systems
Europe Limited, a corporation organized under the laws of England; and
(vii) Perot Systems A.G., a corporation organized under the laws of Switzerland.

 